                                          Case 4:20-cv-04600-JSW Document 62 Filed 04/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIA FRASER, et al.,                                 Case No. 20-cv-04600-JSW
                                                        Plaintiffs,
                                   8
                                                                                             ORDER VACATING HEARING AND
                                                  v.                                         ORDER TO SHOW CAUSE
                                   9
                                         TEAM HEALTH HOLDINGS, INC., et al.,                 Re: Dkt. No. 51
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This matter is scheduled for a hearing on April 23, 2021 to consider Defendants’ motion to

                                  14   dismiss Plaintiffs’ First Amended Complaint. The Court has considered the parties’ papers,

                                  15   relevant legal authority, and the record in this case, and it finds the motion suitable for disposition

                                  16   without oral argument. Accordingly, it VACATES the hearing.

                                  17          Plaintiffs have asserted a RICO claim, and allege venue is proper pursuant to 28 U.S.C.

                                  18   sections 1391(b) and (c) and pursuant to 18 U.S.C. section 1965(a). The only connection to this

                                  19   District is that one of the alleged members of the RICO enterprise, TeamHealth West, which owns

                                  20   the provider group that provided care to Plaintiff Sia Fraser, is located in Pleasanton, California.

                                  21   None of the Plaintiffs and none of the named Defendants reside within this District. While venue

                                  22   may be proper, the Court ORDERS the parties to show cause why this case should not be

                                  23   transferred pursuant to 28 U.S.C. section 1404(a). See Costlow v. Weeks, 790 F.2d 1486, 1488

                                  24   (9th Cir. 1998) (Courts may “transfer a case sua sponte under the doctrine of forum non

                                  25   conveniens, as codified at 28 U.S.C. § 1404(a), so long as the parties are first given the

                                  26   opportunity to present their views on the issue.”).

                                  27          The parties shall file their responses on May 3, 2021, which shall not exceed ten (10)

                                  28   pages. They may respond to the opposing parties’ response by May 10, 2021, which also shall not
                                          Case 4:20-cv-04600-JSW Document 62 Filed 04/19/21 Page 2 of 2




                                   1   exceed ten (10) pages. Once those responses are on file, the Court will deem the matter submitted

                                   2   and issue written ruling.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 19, 2021

                                   5                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
